 



Exhibit 10.10
MASTEC, INC.
STOCK OPTION AGREEMENT
     1. Grant of Stock Options. MasTec, Inc. (the “Company”), has granted to the
“Optionee” designated below, the “Options” generally described in the Notice of
Grant of Stock Option (the “Notice”), which is hereby incorporated by reference,
subject to the terms and conditions of the Company’s 2003 Stock Incentive Plan
for Non-Employees, as amended from time to time (“Plan”). The Company and the
Optionee agree that these Options are governed by the terms and conditions of
the Plan, as it may be amended from time to time, which are incorporated herein
in their entirety. Unless otherwise provided herein, terms used herein that are
defined in the Plan (or the Notice) and not defined herein shall have the
meanings attributable thereto in the Plan (or the Notice).
     2. Information Describing the Options Granted by this Agreement.
          2.1 Name, Address and Social Security Number of Optionee:
                 ___________________________
                 ___________________________
                 ___________________________
                 ___________________________
          2.2 Total Number of Stock Options Granted:
                 ___________________________
          2.3 Exercise Price Per Share: $___
          2.4 Vesting: Options will vest, and thus become exercisable, in the
following amounts on the following dates:

      Vesting Date   Number of Options that Become Vested       ____________  
____________ ____________   ____________ ____________   ____________

          2.5 Date of the Grant: ___________________________
          2.6 Expiration Date: ___________________________
          2.7 Type of Option: ___________________________
          2.8 Reloading. The Options granted hereunder are not granted with
reload Options.

 



--------------------------------------------------------------------------------



 



     3. Termination of Options. The Options granted hereunder will terminate on
the earlier of the Expiration Date or the applicable time described below:
          3.1 Termination on Account of Death. Upon the one year anniversary of
the Optionee’s termination of services as a Director or Advisor due to the
Optionee’s death.
          3.2 Any Other Termination of the Service. Upon the [passage of ninety
(90) days from] [one year anniversary of] the date of the Optionee’s termination
of services as a Director or Advisor for any reason other than those specified
in Section 3.1 above.
     4. Method of Exercise. To exercise this Option, the Optionee shall deliver
written notice of exercise to the Company specifying the number of shares of
Common Stock with respect to which the Option is being exercised, accompanied by
payment of the Exercise Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company owned by the
Optionee, or the withholding of shares otherwise deliverable upon exercise of
the Option, in each case valued at their Fair Market Value on the date of
delivery, as the Committee may approve. Promptly following such notice and
payment of the Exercise Price, and the Optionee’s payment or making provision
satisfactory to the Committee for the payment of, any taxes pursuant to
Section 9 hereof, the Company will deliver to the Optionee a certificate
representing the number of shares with respect to which the Option is being
exercised.
     5. Rights as a Stockholder or to Continued Service. The Optionee shall not
have any rights in respect of shares of Common Stock as to which the Option
shall not have been exercised and payment made as provided above. The Optionee
shall not have any rights to continued service with the Company or any Related
Company by virtue of the grant of this Option.
     6. Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Common Stock, such as
recapitalizations or mergers, the Committee may equitably adjust the number and
kinds of shares of Common Stock subject to this Option and the exercise price
for such shares, may accelerate the vesting of Options hereunder, may provide
for the termination of such Options after at least giving thirty (30) days’
notice to the Optionee, and may take such other action as the Committee may
determine to be appropriate pursuant to Section 9 of the Plan.
     7. Option Not Transferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee. The naming of
a Beneficiary does not constitute a transfer.
     8. Compliance with Securities Laws. It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Committee
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933 with

2



--------------------------------------------------------------------------------



 



respect to the shares shall be in effect, or (ii) in the opinion of counsel for
the Company, the proposed purchase shall be exempt from registration under that
Act and the Optionee shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and (c) that such other steps, if
any, as counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such shares by the Company shall have been taken by
the Company or the Optionee, or both. The certificates representing the shares
purchased under this Option may contain such legends as counsel for the Company
shall consider necessary to comply with any applicable law.
     9. Payment of Taxes. The Optionee shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other Federal or state taxes imposed on the
sale of the shares to be paid by the Optionee. The Optionee may satisfy the
withholding requirements pursuant to any one or combination of the following
methods:
     (a) payment in cash; or
     (b) if and to the extent permitted by the Committee, payment by
surrendering unrestricted previously held shares of Common Stock which have a
value equal to the required withholding amount or the withholding of shares of
Common Stock that otherwise would be deliverable to the Optionee pursuant to the
Option. The Optionee may surrender shares of Common Stock either by attestation
or by delivery of a certificate or certificates for shares duly endorsed for
transfer to the Company, and if required with medallion level signature
guarantee by a member firm of a national stock exchange, by a national or state
bank (or guaranteed or notarized in such other manner as the Committee may
require).
     The Company and its Related Companies may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the Optionee.
     10. Administration.
          10.1 The Committee shall have full authority and discretion to decide
all matters relating to the administration and interpretation of this Agreement.
The Committee shall have full power and authority to pass and decide upon cases
in conformity with the objectives of this Agreement under such rules as the
Board of Directors of the Company may establish.
          10.2 Any decision made or action taken by the Company, the Board of
Directors, or the Committee arising out of, or in connection with, the
administration, interpretation, and effect of this Agreement shall be at their
absolute discretion and will be conclusive and binding on all persons. No member
of the Board of Directors, Committee, or employee of the Company shall be liable
for any act or action hereunder, whether of omission or commission, by the
Optionee or by any agent to whom duties in connection with the administration of
this Agreement have been delegated in accordance with the provision of this
Agreement.

3



--------------------------------------------------------------------------------



 



     11. Force and Effect. The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.
     12. Entire Agreement. This Agreement contains the entire understanding of
the parties and shall not be modified or amended except in writing and duly
signed by the parties after appropriate action by the Committee. No waiver by
either party of any default under this Agreement shall be deemed a waiver of any
later default.
     13. Miscellaneous. This Agreement is subject to and shall be administered
and governed in all respects under the laws of the state of Florida without
regard to its conflict of law rules. This Agreement is binding upon the Company,
its successors and assigns, and the Optionee, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties. No waiver, modification or amendment to the terms of this
Agreement shall be effective unless in writing signed by the Optionee, and
countersigned by a duly constituted representative of the Company after
appropriate action by the Committee.

            MASTEC, INC.
      By:           Its:         ________________________________

_________________________________
Optionee     

4